Citation Nr: 1341112	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  08-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for vision problems.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from March 1971 to April 1972, including service in Vietnam from August 1971 until April 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied, in pertinent part, reopening of a claim for service connection for refractive error or other vision problem.

In a decision in September 2011, the Board reopened the claim and then denied, on the merits, the issue of service connection for vision problems.

In October 2011 the Veteran appealed the Board's September 2011 denial of his claim for service connection for vision problems to the United States Court of Appeals for Veterans Claims (Court).  

In a Memorandum Decision dated September 26, 2012, the Court vacated that part of the Board's September 2011 decision that denied service connection for vision problems and remanded the matter for further development, including provision to the Veteran of a VA examination.

In June 2013, the Board remanded the matter for development pursuant to the Court's instructions.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

An acquired vision disorder was not complained of or diagnosed during service; and the Veteran's current non-congenital vision disorders (bilateral glaucoma and cataracts), first diagnosed after service, are unrelated to service or a service-connected disability.


CONCLUSION OF LAW

A bilateral vision disability was not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters dated in March and May 2006  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  These letters informed the Veteran of the criteria for service connection; of the information and evidence needed to substantiate his claim; and of VA's respective duties for obtaining evidence.  The March 2006 letter specifically apprised the Veteran of how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as prescribed by the facts and circumstances in this case.  The Veteran's service treatment records, VA treatment records, and private medical records are in the file.  The Veteran was also accorded a VA examination.  The Board has reviewed all of the medical evidence and finds it to be adequate for resolution of the issue resolved in this decision.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence on the issue resolved in this decision is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability, or is aggravated by a service connected disability.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Merits

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Facts

Service treatment records include the report of a January 1971 pre-induction examination, which show that the Veteran entered on active duty with bilateral refractive error and distant vision of 20/400.  See also April 1972 separation examination.  The Veteran was provided with glasses, which corrected his vision to 20/20.  There is no record of any other complaints, diagnosis, or treatment related to the eyes during service.  

Post-service medical records, which include records dating from 1972, advise of glaucoma since August 2002, and cataracts since 2006.  A VA Optometry Clinic examination in 2004 found bilateral low tension glaucoma; and a VA routine Optometry Clinic examination in September 2006 found low tension glaucoma (IOP stable), bilateral refractive error; and bilateral incipient cataracts.

In August 2013 the Veteran was accorded a VA eye examination, which was done by a private optometrist.  Diagnosis was bilateral glaucoma and bilateral nuclear cataracts.  According to the examiner, neither disorder is related to service or a service-connected disability.  He explained that while some psychiatric medication can pose a risk for angle closure glaucoma, the Veteran has deep, open angle glaucoma, so the Veteran's glaucoma is not directly or tangentially related to his service-connected psychiatric disability.  He further noted that the Veteran had been diagnosed with normal tension glaucoma in September 2006, which he explained results "from even normal amount of eye pressure."  He also stressed that the Veteran's "mild cataract condition" was age related.  Bilateral eyelid ptosis was also diagnosed, which the examiner advised does not cause visual impairment or decrease in visual acuity.  See August 2013 examination report, p. 9.

Analysis

There is no evidence of a visual disorder other than refractive error during service, and per VA regulations, congenital or developmental defects such as refractive error are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82-90.  However, if superimposed injury or disease occurred, the resultant disability might be service connected.

In this case there is no probative evidence of any superimposed injury or disease, and no competent evidence that relates a current visual disorder to service.  

In this regard the Board notes that while the Veteran is competent to describe his visual symptoms, the diagnosis of visual disorders requires medical expertise to determine the etiology.  And there is no indication that the Veteran has specialized training in diagnosing visual disorders or determining their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's own opinion regarding the etiology of his vision problem is not probative, and competent medical evidence is needed to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

According to the examining optometrist, the Veteran's non-congenital eye problems, namely, glaucoma and cataracts, did not have their onset in service and are not related to any incident of service, including the Veteran's service-connected psychiatric disability or respective psychotropic medication.  He pointed out that the first evidence of glaucoma was decades after the Veteran's separation from service, and reiterated that it is not related to any incident of service, including the Veteran's psychotropic medication regime.  He also advised that the Veteran's cataracts, which also first manifest years after the Veteran's separation from service, are age related.  There is no medical evidence of record to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment.  

This leaves the record simply showing the onset of non-congenital vision problems, in this case glaucoma and cataracts, many years after service, without any relationship to service or any incident of service, including a service-connected disability.  This is not a basis upon which to establish service connection.  Accordingly, the weight of the evidence is against the claim and it is denied.  


ORDER

Service connection for vision problems is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


